Supreme Court

                                                       No. 2014-235-Appeal.
                                                       (PC 13-618)


Estate of Richard J. Deeble         :

            v.                      :

Rhode Island Department of          :
     Transportation.




      NOTICE: This opinion is subject to formal revision before
      publication in the Rhode Island Reporter. Readers are requested to
      notify the Opinion Analyst, Supreme Court of Rhode Island,
      250 Benefit Street, Providence, Rhode Island 02903, at Telephone
      222-3258 of any typographical or other formal errors in order that
      corrections may be made before the opinion is published.
                                                                    Supreme Court

                                                                    No. 2014-235-Appeal.
                                                                    (PC 13-618)


        Estate of Richard J. Deeble             :

                     v.                         :

        Rhode Island Department of              :
             Transportation.


              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                           OPINION

       Justice Goldberg, for the Court.             This case came before the Supreme Court on

January 21, 2016, after a justice of the Superior Court entered a judgment in favor of the

defendant, the Rhode Island Department of Transportation (RIDOT). The plaintiff, the Estate of

Richard J. Deeble (plaintiff or estate), appealed the trial justice’s determination that the estate is

not entitled to a right of first refusal to repurchase land condemned for highway purposes under

article 6, section 19 of the Rhode Island Constitution. On appeal, the plaintiff contends that the

trial justice erred in failing to conclude that the preemptive right passed to the estate of the

original condemnee, Richard J. Deeble (Richard),1 upon his death. After careful consideration of

the parties’ arguments, we affirm the judgment of the Superior Court.

                                         Facts and Travel

       The facts underlying this action are not in dispute. In January 2001, RIDOT acquired a

31,502-square-foot parcel of real property located at 480 Benefit Street in Providence, Rhode

Island (condemned property) through eminent domain in connection with the relocation of

1
 To distinguish Richard Deeble from his wife, Virginia, we refer to the Deebles by their first
names. We intend no disrespect.
                                                -1-
Interstate Route 195. At the time of the acquisition, the condemned property was owned by

Richard and his wife, Virginia (the Deebles), as tenants by the entirety. Virginia passed away on

April 16, 2006. Richard died three years later, on July 7, 2009, and his will was admitted to

probate in Coventry, Rhode Island.

       RIDOT utilized a portion of the condemned property in furtherance of the relocation of

Interstate Route 195. Upon completion of the project, approximately 24,601 square feet of the

condemned property remained (surplus property). However, in accordance with G.L. 1956 § 37-

5-8(b), RIDOT was “directed, authorized[,] and empowered to sell, transfer[,] and convey” the

surplus property to the State of Rhode Island I-195 Redevelopment District Commission.2

       On February 5, 2013, plaintiff sought declaratory and injunctive relief against RIDOT in

the Providence County Superior Court, asserting that, should RIDOT seek to sell or lease the

condemned property, the estate must be offered the opportunity to repurchase or lease the land in

accordance with article 6, section 19 of the Rhode Island Constitution. The estate contended

that, when Richard died, the right of first refusal that was vested in him by virtue of article 6,

section 19 passed to his heirs, successors, and assigns. RIDOT countered that the preemptive

right was personal to Richard and died with him. On April 26, 2013, the parties entered into a

consent order, in which RIDOT agreed to refrain from selling or encumbering the surplus

property pending resolution of this litigation.

       On June 16, 2014, the Superior Court justice issued a written opinion in which he found

that the clear and unambiguous language of article 6, section 19 restricted rights set forth in the

provision to the original condemnee. Consequently, the Superior Court justice held that the

2
  The State of Rhode Island I-195 Redevelopment District Commission “oversee[s], plan[s],
implement[s], and administer[s] the development” of surplus land made available as a result of
the relocation of Interstate Route 195. G.L. 1956 § 42-64.14-5(b); see also G.L. 1956 § 37-5-
8(a); § 42-64.14-2(a).
                                                  -2-
provisions of article 6, section 19 did not pass to the estate. A judgment entered on July 1, 2014,

and the estate filed this timely appeal.

                                           Standard of Review

       This Court applies a deferential standard of review in passing on the grant or denial of

declaratory relief. See Town of North Kingstown v. International Association of Firefighters,

Local 1651 AFL-CIO, 107 A.3d 304, 312 (R.I. 2015). The decision will withstand appellate

review “unless the record demonstrates a clear abuse of discretion or the trial justice committed

an error of law.” Id. (quoting Hagenberg v. Avedisian, 879 A.2d 436, 441 (R.I. 2005)).

However, this Court considers questions of constitutional construction on a de novo basis. State

v. Matthews, 88 A.3d 375, 384 (R.I. 2014).

                                                Analysis

       In this case of first impression, we are called upon to decide whether the rights set forth

in article 6, section 19 of the Rhode Island Constitution terminate upon the death of the original

condemnee. Article 6, section 19 reads:

               “The general assembly may authorize the acquiring or taking in fee
               by the state, or by any cities or towns, of more land and property
               than is needed for actual construction in the establishing, laying
               out, widening, extending or relocating of public highways, streets,
               places, parks or parkways; provided, however, that the additional
               land and property so authorized to be acquired or taken shall be no
               more in extent than would be sufficient to form suitable building
               sites abutting on such public highway, street, place, park or
               parkway. After so much of the land and property has been
               appropriated for such public highway, street, place, park or
               parkway as is needed therefor, the remainder may be held and
               improved for any public purpose or purposes, or may be sold or
               leased for value with or without suitable restrictions, and in case of
               any such sale or lease, the person or persons from whom such
               remainder was taken shall have the first right to purchase or lease
               the same upon such terms as the state or city or town is willing to
               sell or lease the same.” (Emphasis added.)



                                                  -3-
Our focus in this case centers on the phrase “the person or persons from whom such remainder

was taken” and requires us to determine whether article 6, section 19 may encompass the heirs,

successors, and assigns of the condemnee after his or her death.

       When words within a constitutional provision are clear and unambiguous, this Court will

not look beyond their “plain, ordinary, and usually accepted meaning.” Woonsocket School

Committee v. Chafee, 89 A.3d 778, 788 (R.I. 2014) (quoting Viveiros v. Town of Middletown,

973 A.2d 607, 610 (R.I. 2009)). Words are clear and unambiguous if, read within the context in

which they appear, they give rise to but a single rational interpretation. Cf. State v. Hazard, 68

A.3d 479, 485 (R.I. 2013) (“[A]mbiguity exists when a word or phrase in a statute is susceptible

of more than one reasonable meaning.” (quoting Drs. Pass and Bertherman, Inc. v.

Neighborhood Health Plan of Rhode Island, 31 A.3d 1263, 1269 (R.I. 2011))); Andrukiewicz v.

Andrukiewicz, 860 A.2d 235, 238 (R.I. 2004) (“[A] contract is ambiguous if it is reasonably

susceptible of different constructions.” (quoting Flynn v. Flynn, 615 A.2d 119, 121 (R.I. 1992))).

So long as the plain language of a constitutional provision lacks ambiguity and does not lend

itself to an “absurd result,” this Court need not assume the arduous task of delving into the

thought processes of the legislators who drafted the amendment or the voters who enacted it.

McKenna v. Williams, 874 A.2d 217, 232 (R.I. 2005).

       “In construing a constitutional provision, this [C]ourt properly consults extrinsic sources,

including the proceedings of constitutional conventions and any legislation related to the

constitutional provision that was enacted at or near the time of the adoption of the constitutional

amendment.” City of Pawtucket v. Sundlun, 662 A.2d 40, 45 (R.I. 1995). The Court “must look

to the history of the times and examine the state of affairs as they existed when the constitution

was framed and adopted.” Id.



                                               -4-
         Article 6, section 19 has been with us for a century and harkens back to a period when

vehicles and the highways over which they traveled were markedly different. The amendment

traces its origins to a time when the law so narrowly interpreted the term “public use” that

municipalities were liable in trespass if, in the course of constructing a highway or railroad, its

agents caused entry upon the property of an abutting landowner. Griffin v. Bendick, 463 A.2d

1340, 1347-48 (R.I. 1983). To avoid liability, public-works activities were restricted to the

roadbed, a practice that impeded the quality and efficiency of the construction process. Id. at

1348. To resolve the issue, the General Assembly proposed a constitutional amendment that is

now article 6, section 19 of the Rhode Island Constitution,3 Griffin, 463 A.2d at 1348, which the

Rhode Island electorate adopted in 1916 by a margin of 31,709 to 6,786.4 The constitutional

provision thus allowed public agencies to seize, by eminent domain, surplus land necessary for

purposes of construction but excess upon completion of the project. See Wood v. City of East

Providence, 811 F.2d 677, 680 (1st Cir. 1987) (citing Griffin, 463 A.2d at 1347-48). Once the

land was no longer needed, the property owner at the time of the condemnation had the

constitutionally-protected right to repurchase or lease any remaining land in accordance with

article 6, section 19. Wood, 811 F.2d at 680.

         This Court has previously had the occasion to interpret the meaning of the term “place”

within article 6, section 19. See Wood v. City of East Providence, 504 A.2d 441, 443 (R.I.

1986); Lapre v. Flanders, 465 A.2d 214, 216 (R.I. 1983); Griffin, 463 A.2d at 1347-48. In

3
  The provision originally was added to the Rhode Island Constitution by Article of Amendment
XVII in 1916. Annotated Constitution of the State of Rhode Island and Providence Plantations,
24 (Helin State Law Library 1988), available at http://helindigitalcommons.org/lawarchive/26. It
became article 6, section 19 following the 1986 Constitutional Convention, although the text
itself remained unaltered. See id. at 23-24.
4
    Annotated Constitution of the State of Rhode Island and Providence Plantations, 24.


                                                -5-
Griffin, 463 A.2d at 1347, we were faced with the question of whether a port facility qualified as

a “place” in the context of the application of article 6, section 19 to “public highways, streets,

places, parks or parkways.” We held that it did not, and we narrowly construed the term to

signify “a court or square or short street.” Griffin, 463 A.2d at 1347. We concluded that the

General Assembly, “if it had so desired, could have expressly included a reference to port

facilities in the language of the amendment,” and that such omission “consequently evidences an

intent not to include such facilities within its ambit.” Id. at 1348. Subsequently, we have held

that the term “place” does not encompass an airport, Lapre, 465 A.2d at 216, or a school, Wood,

504 A.2d at 443.

       We turn to the language of article 6, section 19 that is the subject of the present dispute—

“the person or persons from whom such remainder was taken.” The estate argues that this

language merely identifies those in whom the preemptive right is vested and that, by its plain and

ordinary meaning, should not be construed as terminating upon the death of the original

condemnee. We disagree. Had the General Assembly intended for the right of first refusal to

transcend the death of the original condemnee, it would have expressly included such language

within article 6, section 19. It did not. The contention that the right is vested not only in “the

person or persons from whom such remainder was taken” but also in their heirs, successors, and

assigns is inconsistent with the plain language of the provision. To hold otherwise would add

language to the constitution, an exercise in which we will not engage.

       The estate argues that the predecessor to article 6, section 19 would not have passed with

“such widespread support from voters * * * if the General Assembly intended, and the voters

understood,” that the right of first refusal would be extinguished upon the death of the original

condemnee. As we previously have stated, “[w]hat matters in the end is what the amendment



                                               -6-
says.” McKenna, 874 A.2d at 232 n.14. Here, article 6, section 19 simply does not include

language that the right of first refusal passes to the heirs, successors, and assigns of the original

condemnee upon death. Since the Deebles were the owners of the property at the time of the

taking, only they had the power to exercise the preemptive right. When the Deebles died, the

right of first refusal under article 6, section 19 was extinguished.

          Since this Court is satisfied that the plain language of article 6, section 19 is

unambiguous, we need not address the estate’s alternative arguments that a comparison between

G.L. 1956 § 37-7-4—which tracks the language of article 6, section 19—and other statutes

demonstrates that the framers of the constitutional provision intended for the preemptive right to

pass to the heirs, successors, and assigns of the original condemnee.5

          Accordingly, we conclude that the rights guaranteed by article 6, section 19 of the Rhode

Island Constitution do not extend beyond the original condemnee’s lifetime. The term “the

person or persons from whom such remainder was taken” connotes the original condemnee only,

and not his or her heirs, successors, and assigns upon death.

                                              Conclusion

          For the reasons set forth in this opinion, we affirm. The papers shall be returned to the

Superior Court.




5
    The estate does not claim a separate right of first refusal under G.L. 1956 § 37-7-4.
                                                  -7-
                                 RHODE ISLAND SUPREME COURT CLERK’S
                                               OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        Estate of Richard J. Deeble v. Rhode Island Department of
                      Transportation.

CASE NO:              No. 2014-235-Appeal.
                      (PC 13-618)

COURT:                Supreme Court

DATE OPINION FILED: March 24, 2016

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:           Associate Justice Maureen McKenna Goldberg

SOURCE OF APPEAL:     Providence County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice Brian Van Couyghen

ATTORNEYS ON APPEAL:

                      For Plaintiff: Robert Clark Corrente, Esq.
                                     Christopher Nicholas Dawson, Esq.

                      For Defendant: Richard B. Wooley
                                     Department of Attorney General